Citation Nr: 1610335	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  09-44 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for neuropathy in both upper extremities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1971 through May 1982.  He was also enlisted in the Missouri National Guard from 1983 through 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claims for service connection for polyneuropathy of the bilateral upper and lower extremities. A timely Notice of Disagreement (NOD) limited to those issues was received in May 2009.  After a Statement of the Case was issued in October 2009, the Veteran perfected his appeal in November 2009, via VA Form 9 substantive appeal.

In June 2013, the Board remanded the matters on appeal to the RO (via the Appeals Management Center (AMC)) for further development, to include obtaining outstanding records of pertinent treatment, obtaining copies of the Veteran's service records from his National Guard service, and providing him with VA examination in conjunction with his claims. 

Based on the findings from the additional development, the AMC, in a January 2014 rating decision, awarded service connection for peripheral neuropathy in the lower extremities, effective from January 25, 2008.  The Veteran did not appeal the assigned evaluations or effective date of that award.  Accordingly, the matter is no longer on appeal. 

During the pendency of this appeal, the Veteran's claims folder has been processed through VA's Virtual Benefits Management System (VBMS) paperless claims file system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the June 2013 remand directives, the Board requested that the agency of original jurisdiction (AOJ) confirm the Veteran's National Guard service, to include dates and locations of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA) from 1983 through 1998.  Such dates and locations are particularly significant in this case because the Veteran has specifically alleged that the neuropathy in his upper extremities may be related to exposure to contaminants during trainings at Camp Crowder, Missouri.  The Veteran has provided a copy of a 2002 report of a site inspection performed at Camp Crowder and a 2004 supplemental site inspection report, which indicate the possible presence of various contaminants.

Camp Crowder has been, and continues to be, used as a training facility for the Missouri National Guard.  The available service personnel records in the claims file confirm that the Veteran was assigned to Camp Crowder for training in August 1985.  The available personnel records also reflect that the Veteran was enlisted in the Missouri National Guard from September 1983 through December 1994, and, that he also had an unspecified period of enlistment in the Missouri National Guard through 1998.  The record does not, however, provide specific periods of active ACDUTRA or INACDUTRA; nor does the record provide specific locations where his trainings took place.

In response to request for verification of the Veteran's National Guard service, the record now contains additional service personnel records, which reflect his service in the National Guard from 1983 to 1998.  However, the responses did not verify the actual dates and locations of his ACDUTRA and INACDUTRA periods of service and there is also no Memorandum of Unavailability of record. 

In light of the above, another attempt to verify the Veteran's Missouri National Guard service, to include dates and locations of ACDUTRA and INACDUTRA, should be made.   See Stegall v. West, 11 Vet. App. 268 (1998).  If the dates and locations of the Veteran's ACDUTRA and INACDUTRA service cannot be verified, then a formal determination that such records do not exist or that further efforts to obtain such records would be futile should be issued. 

In its June 2013 remand, the Board also requested that the Veteran undergo VA examination (with accompanying etiological opinion) in connection with his service connection claim.  The VA examination was conducted in August 2013, and an addendum medical statement was provided in November 2013.  The VA examiner opined that the Veteran's carpal tunnel syndrome and neuropathy symptoms in his upper extremities were less likely than not caused or aggravated by service.  In so finding, the VA examiner stated that the Veteran did not suffer a hand injury in service and previous electrodiagnostic studies did not confirm general neuropathy in the upper extremities.  However, the VA examiner did not address the etiology of the Veteran's diagnosed essential tremors, or discuss whether his neuropathy symptoms were relate to exposure to contaminants during his National Guard service at Camp Crowder. 

The 2013 VA medical opinion is inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding once VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Therefore, upon remand, an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Contact any appropriate source(s), to include the NPRC, Records Management Center (RMC), the Missouri National Guard, to verify the Veteran's dates and locations of ACDUTRA and INACDUTRA service in the Missouri National Guards from approximately 1983 to 1998, and obtain any associated service personnel or treatment records not already of record. 
 
 2.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, the originating agency should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 
 
3.  Return the claims file to the examiner who provided the June 2013 VA examination report and November 2013 addendum medical statement, if available, in order to provide an addendum VA medical opinion.  For purposes of this VA medical opinion, the Board refers the examiner to the 2002 report of the site inspection of Camp Crowder and the 2004 supplemental site inspection report, and asks the examiner to assume that the Veteran was exposed to the contaminants noted therein.

After a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. is at least a 50 percent probability) that any diagnosed disorder involving the Veteran's upper extremities were initially sustained during the Veteran's active duty service; are related to an injury or illness sustained during service; are related to exposure to contaminants during service at Camp Crowder.

A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions, he or she should expressly indicate this and provide a supporting rationale as to why the opinion sought cannot be given.

If the clinician who provided the 2013 opinion is unavailable, arrange for another appropriately qualified clinician to review the Veteran's claims file and provide the requested opinions.  If a medical examination of the Veteran is deemed necessary, such should be arranged, and the Veteran must be notified at his most recent address of record.
 
4. Thereafter, readjudicate the Veteran's claims for service connection for neuropathy in both upper extremities.  If the benefit sought on appeal remains denied, the Veteran should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


